FILED
                            NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEWAL SINGH KHINDA,                              No. 09-71523

              Petitioner,                        Agency No. A096-160-797

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 11, 2013 **

Before:       FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Kewal Singh Khinda, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Singh v. Holder, 643 F.3d 1178, 1180 (9th Cir. 2011), and we

deny in part and dismiss in part the petition for review.

      Khinda claims he has suffered harm from police because of his father’s

political activism. Substantial evidence supports the agency’s adverse credibility

determination based on Khinda’s admission that he lied on his original asylum

application and in his testimony to the asylum officer, see id. at 1181, the

contradiction between Khinda’s testimony and the affidavit from his father

regarding one of the main incidents of his claim, see Goel v. Gonzales, 490 F.3d

735, 739 (9th Cir. 2007), and the implausibility of his claim, see Liu v. Holder, 640

F.3d 918, 926 (9th Cir. 2011). The agency reasonably rejected Khinda’s

explanation. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the

absence of credible testimony, Khinda’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Khinda’s CAT claim fails because it is based on the same testimony found

not credible, and he does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to India. See id. at 1156-57.




                                           2                                     09-71523
      Finally, we lack jurisdiction to consider Khinda’s extreme hardship claim

and his new ineffective assistance of counsel claim, because he failed to raise them

before the agency. See Barron v. Ashcroft, 358 F.3d 647, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   09-71523